Citation Nr: 0000307	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
paralysis of the left radial nerve, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This appeal arose from a May 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted a 40 percent disability 
evaluation to the service-connected partial paralysis of the 
left radial nerve.  In July 1997, the RO denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's injury to the left radial nerve is 
manifested by partial paralysis with diminished pinprick and 
smooth sensation on the radial nerve distribution.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected partial paralysis of the left radial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 8514 
(1999).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).



I.  Entitlement to an increased 
evaluation for the service-connected 
partial paralysis of the left radial 
nerve

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe incomplete paralysis of hand 
movements.  A 60 percent evaluation requires complete 
paralysis with the following findings:  drop of the hand and 
fingers; wrist and fingers perpetually flexed; the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at the wrist, extend 
proximal phalanges of fingers, extend thumb or make lateral 
movement of the hand; supination of the hand, extension and 
flexion of the elbow weakened; and loss of synergic motion of 
the extensors impairs the hand seriously.  38 C.F.R. Part 4, 
Code 8514 (1999).

The veteran was examined by VA in October 1995.  This 
examination clearly showed the damage to the radial nerve 
with diminished pinprick and smooth sensation on the dorsum 
of the left hand in the radial nerve distribution.  There was 
severe weakness of the wrist extensor muscles with muscle 
strength graded as 2/5, which was described as poor.  There 
was also mild weakness of the left hand grip muscles with 
muscle strength graded as 4/5.  The diagnosis was clinical 
left radial nerve lesion, partial, post traumatic.

Another VA examination was performed in October 1996.  The 
veteran displayed a diminished pinprick and smooth sensation 
on the dorsum of the left hand in the radial nerve 
distribution.  There was severe weakness of the left wrist 
extensor muscles, with muscle strength graded as 2/5.  This 
was described as poor.  He also had mild weakness of the left 
hand grip muscles with muscle strength graded as 4/5.  The 
diagnosis was post traumatic left radial nerve lesion.  

The veteran was examined by VA in February 1999.  This 
examination concerned his complaints of left shoulder and 
left elbow pain.  He was noted to have diminished pinprick 
and smooth sensation diffusely, more on the arms and legs.  
This was more pronounced on the left radial nerve 
distribution.  The diagnosis was gunshot wound to the left 
forearm with partial paralysis, traumatic, left radial nerve.

After careful consideration of the relevant evidence of 
record, it is found that an increased evaluation for the 
service-connected left radial nerve partial paralysis is not 
warranted.  The objective evidence of record does not 
indicate that the veteran currently suffers from complete 
paralysis of this nerve.  There is no evidence of drop of the 
hand and fingers; wrist and fingers perpetually flexed; the 
thumb adducted falling within the line of the outer border of 
the index finger; inability to extend the hand at the wrist, 
extend proximal phalanges of fingers, extend thumb or make 
lateral movement of the hand; supination of the hand, 
extension and flexion of the elbow weakened; and loss of 
synergic motion of the extensors which impaired the hand 
seriously.  Therefore, it is found that this evidence does 
not justify the award of a 60 percent disability evaluation.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left radial nerve 
partial paralysis.


II.  Entitlement to a total rating based 
on individual unemployability due to 
service-connected disabilities

According to 38 C.F.R. § 4.16(a) (1999), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single bodily system, e. g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.

The Board finds that the veteran's service-connected 
disabilities resulted from common etiology or a single 
accident.  The veteran's radial nerve partial paralysis, 
gunshot wound residuals of the left forearm and iliac crest 
donor site scar are all the result of the same injury 
suffered in service.  Therefore, the Board finds that for the 
purposes of meeting the percentage requirements of § 4.16(a), 
the veteran has a single disability, rated as 60 percent 
disabling, and that he meets the criteria for consideration 
for a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities pursuant to § 4.16(a).

However, the Board also finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, as the evidence 
does not show that the veteran is unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disabilities.  There is no medical opinion 
of record that indicates that his service-connected 
disabilities alone have resulted in unemployability.  Rather, 
the evidence suggests that he has several nonservice-
connected disabilities that adversely impact his 
employability, to include diabetes mellitus with 
complications (diabetic neuropathy, peripheral vascular 
insufficiency, an ulcer of the right leg); porphyria cutanea 
tarda; chronic liver disease; cervical radiculopathy with 
myositis and mild degenerative changes; arterial 
hypertension; and hepatitis.  He also has a history of heavy 
alcohol intake.  However, the fact remains that he has 
presented no objective competent medical evidence that his 
service-connected disabilities are the sole cause of his 
unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

An increased evaluation for the service-connected left radial 
nerve partial paralysis is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

